Citation Nr: 1234890	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the above referenced claim.


FINDING OF FACT

A chronic right foot disability was not shown in service, degenerative joint disease of the right foot (great toe) was not diagnosed until many years post-service, and competent and credible evidence fails to show that the Veteran's right foot disability is etiologically related to his active service, to include an in service injury to his right great toe.


CONCLUSION OF LAW

The criteria for service connection for a right foot disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a right foot disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2009 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2009.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of his available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

A VA examination and opinion with respect to the issue on appeal was obtained in July 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2009 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  This opinion considered all of the pertinent evidence of record, to include service and post-military treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed.  Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).



Factual Background and Analysis

The Veteran claims entitlement to service connection for a right foot disorder.  Specifically, he asserts that he suffered injuries while on active duty when a bomb chart fell on his foot.  He says he has experienced a continuity of right foot symptomatology (pain) ever since this in-service incident.

Service treatment records reveal that the Veteran suffered a right great toe injury in July 1969 when a bomb cart fell on his foot.  He experienced bleeding under the nail.  The Veteran was treated and placed on light duty for forty-eight hours.  Subsequent service treatment records are negative for any reported right foot symptomatology.  The January 1971 separation report of medical examination shows that the clinical examination of the feet was normal.  The associated neurologic examination was also normal.

Post-service private treatment records reveal intermittent treatment of the Veteran's right foot symptomatology.  A February 1997 physical examination revealed lateral protrusion of the bone on his right foot and onychomycosis.  A June 2001 physical assessment revealed fungal changes on the right great toe.

In July 2009, the Veteran underwent a VA examination at which time the claims file was reviewed.  The examiner noted that the Veteran suffered a subungual hematoma of the great toe while on active duty.  The Veteran also reported suffering an ingrown toenail of the right great toe in the 1990s, which required the nail to be partially excised.  His current symptoms included pain, swelling, fatigability, weakness, and a lack of endurance in his right foot.  The clinical examination revealed a diagnosis of degenerative arthritis of the bilateral great toes.  The examiner opined that the Veteran's foot condition was less likely as not related to an in-service injury to the great toe in 1969.  He highlighted that there were no complaints at discharge and no development of foot symptoms for many years after the injury.  The examiner noted that the Veteran's in-service injury was unilateral but that his current symptoms were bilateral and symmetric to a large degree.  He explained that the Veteran's current condition extended to the joints outside of the area of his in-service injury.  He determined that the degenerative joint disease of the bilateral first toes did not appear to be substantially different on the two sides, i.e. injured versus non-injured toe.  Thus, traumatic etiology was not suggested.  

The examiner further determined that some of the Veteran's foot symptoms were from neuropathy and not arthritis.  The peripheral nerves examination was suggestive of sensory neuropathy, most likely of a diabetic origin.  The examiner noted that the Veteran is not service-connected for diabetes mellitus.  

He also acknowledged that the Veteran had a clinical diagnosis of gout on the basis of podagra and that the Veteran was prescribed medication for this condition in the late 1990's and early 2000's.  The Veteran did not use any medication for this condition at the time of the VA examination.  The examiner noted that there had not been any further podagra or inflammatory joint symptoms since the 1990s.  

The examiner concluded that there was bilateral degenerative joint disease (DJD) and neuropathy that did not appear to be caused by the Veteran's in-service unilateral great toe injury for the reasons already stated.  He reiterated that it was less likely as not that the in-service event caused or aggravated the Veteran's present bilateral foot condition of mixed etiology.

Based on the foregoing, the Board finds that service connection is not warranted for a right foot disorder.  The medical evidence of record shows that he has been diagnosed with DJD of the right great toe and neuropathy of the bilateral feet.  However, the preponderance of the evidence does not show that these diagnoses are related to the Veteran's military service.

The Veteran essentially maintains that his current right toe DJD and right foot neuropathy are related to an in-service right foot injury.  He claims to have experienced a continuity of symptomatology following his separation.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

In this case, the Veteran's service treatment records confirm that he was treated for an in-service injury to his right great toe in July.  His account of experiencing in-service right foot symptomatology is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having right foot symptomatology, at least of an acute and transitory nature, in service is credible.  As noted above, the July 1969 service treatment record confirms that he was treated for an injury to his right great toe while on active duty.

While the Veteran's service treatment records and lay statements confirm the occurrence of a right foot injury during his military service, the fact remains that there is no evidence that the Veteran suffered a chronic right foot disability as a result of the in-service incident.

In this regard, the Board finds that the January 1971 separation report of medical examination, which was completed approximately one month prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The January 1971 separation report of medical examination is entirely negative for any symptoms associated with an right foot orthopedic or neurologic disorder and reflects that the clinical examination of the Veteran's feet and the neurological examination were both normal.  The Board finds that the January 1971 separation report of medical examination weighs heavily against the claim.  The service treatment records support a conclusion that the Veteran's in-service right great toe symptomatology was acute and transitory, as the subsequent January 1971 separation report of medical examination shows no clinical findings of a right foot disorder prior to his discharge.

Moreover, the medical evidence does not show a diagnosed right foot disorder until years after the Veteran's separation from active duty service.   The medical evidence shows the first evidence of a possible right foot disorder in 1997, at which time the Veteran was assessed as having onychomycosis and protrusion of the lateral bone of the right foot.  This assessment occurred well over twenty-five years following his separation from active service.  Had the Veteran been experiencing chronic foot pain since 1971, one would believe that he would have reported such a history to the examiner.  The lack of such a discussion further undermines his credibility.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The subsequent diagnoses of DJD of the right great toe and neuropathy were provided during the July 2009 VA examination, which occurred over thirty years following the Veteran's separation.  The Board notes that the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000). 

The Board finds highly probative the July 2009 VA examiner's opinions with regards to the Veteran's claimed right foot disorder.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiner opined that it was less likely than not that the Veteran's current right foot condition was related to his in-service injury.  The VA examiner essentially explained that the Veteran's DJD of the great toe was bilateral and symmetric, which would run afoul of the idea that the Veteran's in-service right foot injury had caused his current disorder.  He added that there was no suggestion of a traumatic etiology for the disorder.  He further explained that the Veteran's bilateral neuropathy of the feet was of a diabetic origin.  The July 2009 VA examiner's opinions are considered highly probative, as they are definitive, based upon complete reviews of the Veteran's entire claims file and clinical examination of the Veteran, and supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the opinions are found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against his claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current right foot conditions to an in-service occurrence or to his military service.  Thus, there is no basis to grant service connection in this instance.

In reaching the above determination, the Board again notes that consideration has been given to the Veteran's statements that his current right foot conditions are related to his military service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1313.  However, DJD and neuropathy are not disabilities subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorders require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorders, nor does he have the medical expertise to provide an opinion regarding their etiology.  Thus, the Veteran's lay assertions as to the etiology of his right foot diagnoses are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a right foot disorder that was incurred during his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claim for service connection must be denied.

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed right foot disorder is related to service, the preponderance of the evidence is against the service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.




ORDER

Service connection for a right foot disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


